 In the Matter of FLINT DIE AND TOOL COMPANYandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, UAW-CIOCase No. 7-R-1817.-Decided September 20, 1944Mr. Guy W. Selby,of Flint, Mich., for the Company.Mr. Hams Larson,of Flint, Mich., for the Union.Mr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Automo-bile, Aircraft and Agricultural Implement Workers of America UAW-CIO, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of FlintDie and Tool Company, Flint, Michigan, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Robert J. Weiner, Trial Examiner.Said hearing was held at Flint, Michigan, on August 18, 1944.TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examin-er's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYFlint Die and Tool Company is a Michigan corporation with itsprincipal place of business at Flint, Michigan, where it is engaged inthe design, manufacture, sale and repair of tools; dies, jigs, and fix-tures.During 1943 the Company purchased materials valued at58 N. L. R. B., No. 80.425 426DECISIONS OF NATION6L LABOR RELATIONS BOARDabout $33,000, about 2 percent of which was shipped to it from pointsoutside the State of Michigan.During the same period the Com-pany sold goods valued at about $274,000, all of which were shippedto automobile and aircraft plants producing goods for commerce.We find that the business of the Company affects commerce withinthe meaning of 'the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aircraft and Agricul-tural Implement Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.-III.THE QUESTION CONCERNING REPRESENTATIONDuring July 1944 the Union requested the Company to recognizeit as exclusive collective bargaining representative of the Company'semployees.The Company refused this request.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate)We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe. find, in accordance .with a stipulation of the parties, that allemployees of the Company, excluding clerical employees and super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen canbest be resolved by means of an election by secret ballot.Between August 3 and August 18 the Company laid off all the em-ployees in the- appropriate unit.Although. the Company std ted.,at .the,hearing that it had gone out of business and that it contemplated1The Field Examiner reported that the Union presented 12 membership application cardsbearing the names of persons who appear on the Company's pay roll of August 3, 1944.There are approximately 22 employees in the appropriate unit. FLINT DIE AND TOOL COMPANY427dissolving, no steps toward dissolution have been taken.Under thecircumstances, we find that an election in the immediate future isproper.We, shall direct that the employees eligible to vote in theelection shall be those who were employed during the pay-roll periodof August 3, 1944, the last pay roll containing a full complement ofemployees, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTF,D that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Flint Die andTool Company, Flint, Michigan, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Seventh Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period of August 3, 1944, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who presentthemselves in person at the polls, but excluding any who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether or notthey desire to be represented by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,affiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining.